MARY'S OPINION HEADING                                           








                NO. 12-06-00023-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
YVONNE KIRK D/B/A
LINDALE AUTO GLASS & COLLISION,           §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY COURT AT LAW OF
 
STEVEN KOVACS,
APPELLEE  §          SMITH COUNTY, TEXAS
 
 

MEMORANDUM
OPINION
PER
CURIAM
            This appeal is being dismissed for want of prosecution. See
Tex. R. App. P. 42.3(b).
Appellant perfected her appeal on January 27, 2006.  Thereafter, the clerk’s record was filed on
March 24, 2006, making Appellant’s brief due, after extensions, on or before
May 24, 2006.  On May 25, 2006, Appellant
filed a motion requesting that the time to file the brief be extended by ninety
days.  On June 7, 2006, the Court
extended the deadline for filing the brief until August 22, 2006 and notified
Appellant that no further extensions would be granted.  The Court also warned that failure to file
the brief by the extended deadline would result in the appeal being presented
for dismissal pursuant to Texas Rule of Appellate Procedure 38.8.  
            On August 23, 2006, Appellant tendered a “motion for
continuance” requesting that she be given time to retain counsel to represent
her in this appeal.  However, Appellant
did not pay the filing fee for the motion. 
On that same date, this Court notified Appellant that the filing fee
must be paid on or before August 30, 2006. 
To date, Appellant has neither responded to the notice or paid the
filing fee.  Accordingly, we overrule
Appellant’s “motion for continuance”  and
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
38.8(a)(1), 42.3.(b).
Opinion
delivered September 6, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)